Per Curiam.

Suit against two persons to recover a demand which accrued against them as partners. The suit was commenced after a dissolution of the partnership had taken place.
On the trial, the admission of one of the defendants, made after the dissolution of partnership, touching the accruing of the claim against the firm, was given in evidence, over the objection of the other partner.
The admissions of each partner, thus made, were good, at all events, against himself. Hence, the evidence in this case was rightly admitted to charge, the person mailing the admission. The record does not show that it was used for any other purpose, if it could have been — a point we do not decide.
The judgment is affirmed, with 1 per cent, damages and costs.